Title: To Thomas Jefferson from Isaac Briggs, 2 May 1803
From: Briggs, Isaac
To: Jefferson, Thomas


          
            My dear Friend,
            Philadelphia, 2nd. of the 5th. Mo. 1803
          
          Thy letter, dated 20th. of April, I received yesterday. I have had several applications for employment under me, to which my standing answer has been, that I shall make no appointments until I arrive at the scene of operation, and that those who wish a clerkship or deputyship must make their application to me there, where evidence of their suitableness, in all respects, will be my standard and only rule of preference.
          Perhaps, if John Dinsmore have this hint it may answer his purpose. I should be glad to see Gideon Fitz there, no recommendation, in addition to what I have heard and seen, will be necessary for him. Poor Claiborne, I wish he could go there! he told me that the loan of $100 would be sufficient; but he appears to have a spirit too independent to solicit much, and I am at present not able to help him.
          I have procured a clock for thee with a neat black walnut case: the whole including box and packing will be about $70. Benjamin Ferris, No. 17 North Second Street, Philadelphia, will transmit it according to thy order, immediately on his receiving it.
          Henry Voight is engaged in making for me a portable transit—I hope in the course of ten days it will be finished, as this alone detains me. I have made an application to Andrew Ellicott for his Transit, but he absolutely refuses to sell it.
          I have drawn up a proposition, in writing, to the American Philosophical Society to consent to the removal of their Observatory Transit to the City of Washington to be used under thy direction.
          Accept assurances of my esteem and gratitude,
          
            Isaac Briggs.
          
         